Per Curiam.
— Meacham recovered a judgment for damages to an automibile by defendant’s train. Defendant appealed.
*702As there was evidence of negligence of the plaintiff that directly contributed to the loss, and as from 'the amount of the verdict it is apparent that the damages were not apportioned by the jury in proportion to the plaintiff’s fault as required by the statute, the judgment should be and is reversed. Atlantic Coast Line R. Co. v. Weir, 63 Fla. 69, 74, 58 South. Rep. 641.
Brown, C. J., and Taylor, Whitfield,, Ellis and West, JJ., concur.